DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 26 August 2020, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Monroe (US 4,634,341), Talbot (US 3,480,373), Toshima et al (JP 2008248700) and Wang (US 10,087,954 B2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the ratio" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monroe (US 4,634,341).

claim 11, Monroe teaches a ducted industrial axial fan having a rotation axis (Fig.1/2), the fan comprising a plurality of blade assemblies (Fig.1/2), wherein each blade assembly comprises: 
- a blade (Fig.1/2, 13), 
- a hub (Fig.1/2/3/4, hub comprises elements 12/14/16/17), 
- a connecting element (Fig.3/4, 27) connecting the blade to the hub (Fig.4), wherein said connecting element is realized in a single L-shaped piece (Fig.4) comprising a first part (Fig.4, left end of 27 mechanically connected to 32) having a straight development (Fig.4) and a second part (Fig.4, right end of 27 mechanically connected to 23) having a substantially straight development (Fig.4), said first part being shorter than said second part (Fig.4), said first part and said second part being connected by a linking part (Fig.4, left/bottom portion of 27) presenting a curvature radius (Fig.4); and wherein said connecting element is bolted to the hub by means of bolts (Fig.4, 32) extending radially with respect to said rotation axis (Fig.4; note connecting element 27 is bolted to the hub via 30; note rotation axis is not shown in Fig.4 but would be locate to the left end of Fig.4 and extending top to bottom).

Regarding claim 13, Monroe further teaches said first part of said connecting element is connected to the hub (Fig.4, via 16/30/32) and said second part of said connecting element is connected to the blade (Fig.4, via 23).

Regarding claim 14, Monroe further teaches the connecting element has a quadrangular cross-section (Fig.3/4).

Regarding claim 15, Monroe further teaches the connecting element has a rectangular cross-section (Fig.3/4).
claim 20, Monroe further teaches the connecting element is obtained by a manufacturing process comprising the following steps: - providing a semi-finished product obtained by extrusion or pultrusion; - cutting and drilling said semi-finished product; - bending the cut and drilled semi-finished product (Note that this is a product by process limitation; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113 I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 4,634,341) in view of Talbot (US 3,480,373).

Regarding claims 16-18, Monroe teaches all the limitations of claim 11, see above, however, does not explicitly teach the connecting element is made of metallic material (claim 16); the connecting element is made of plastic material (claim 17); and, the connecting element is made of fiber glass material (claim 18).
Talbot teaches an axial fan (Fig.1) including a plurality of blade assemblies (Fig.1) comprising a blade (Fig.1, 5/19) and a hub (Fig.1, 2). Talbot further teaches a connecting element (Fig.1, 10) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Monroe by having the connecting element is made of metallic material, the connecting element is made of plastic material, or the connecting element is made of fiber glass material as taught by Talbot because this would provide materials sufficiently strong to support the blade to affix it to the hub.

Regarding claim 19, Monroe teaches all the limitations of claim 11, see above, however, does not explicitly teach the connecting element is obtained by a manufacturing process comprising the following steps: - providing a sheet of metallic, plastic or fiberglass material; - cutting and drilling said sheet; - bending the cut and drilled sheet and obtaining the single L-shaped piece. (Note that these limitations above are product by process limitations; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113 I). Currently the only additional structural limitation introduced by the claim is a metallic, plastic or fiberglass material for the connecting element).
Talbot teaches an axial fan (Fig.1) including a plurality of blade assemblies (Fig.1) comprising a blade (Fig.1, 5/19) and a hub (Fig.1, 2). Talbot further teaches a connecting element (Fig.1, 10) connecting the blade to the hub (Fig.1); the connecting element being made of a metallic material, a plastic material or a fiber glass material (column 3 line 39-44); the materials being sufficiently strong to support the blade to affix it to the hub.
.

Claim 22 (as far as the claim is definite) is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 4,634,341).

Regarding claim 22, Monroe teaches all the limitations of claim 11, see above, however, does not explicitly teach the ratio of the length of the first part to the length of the second part is 1 to 10.
However, it is noted that applicant has not disclosed that having the ratio of the length of the first part to the length of the second part being 1 to 10 results in an unpredicted result not seen in the prior art and it appears that the invention of Monroe would perform equally well with the ratio of the length of the first part to the length of the second part being 1 to 10. Accordingly, absent persuasive evidence that the ratio of the length of the first part to the length of the second part being 1 to 10 is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe Toshima et al – hereafter Toshima – (JP 2008248700) in view of Wang (US 10,087,954 B2).

claim 11, Toshima teaches an industrial axial fan having a rotation axis (Fig.1/2/3), the fan comprising a plurality of blade assemblies (Fig.1/2/3), wherein each blade assembly comprises: 
- a blade (Fig.1/2/3, 4), 
- a hub (Fig.1/2/3, 2), 
- a connecting element (Fig.3, 6) connecting the blade to the hub (Fig.1/2/3), wherein said connecting element is realized in a single L-shaped piece (Fig.3) comprising a first part (Fig.3, 6b) having a straight development (Fig.3) and a second part (Fig.3, 6a) having a substantially straight development (Fig.3), said first part being shorter than said second part (Fig.3), said first part and said second part being connected by a linking part (Fig.3, left/bottom portion of 6) presenting a curvature radius (Fig.3); and wherein said connecting element is bolted to the hub by means of bolts (Fig.1/2/3, 10) extending radially with respect to said rotation axis (Fig.1/2/3).
Toshima does not explicitly teach the axial fan being a ducted fan.
Wang teaches an axial fan (Fig.3) including a hub and blades (Fig.3). Wang further teaches the fan being a ducted fan (Fig.3) configured to reduce noise emitted by the fan (column 1 line 66 through column 2 line 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Toshima by having the fan include a duct as taught by Wang because this would reduce noise emitted by the fan.

Regarding claim 12, Toshima and Wang further teach said first and second parts lie on planes inclined of an angle which realizes a blade precone angle directly on the connecting element instead of on the hub (Toshima Fig.1/2/3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745